Citation Nr: 1125528	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-01 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

4.  Entitlement to an initial compensable evaluation for residuals of an injury to the left index finger.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for low back, bilateral knee and left index finger disabilities.  A 10 percent evaluation was assigned for the lumbosacral strain and each knee, and a noncompensable rating was assigned for the residuals of an injury to the left index finger.  The Veteran has disagreed with the ratings assigned for each disability.

The issue of entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Patellofemoral syndrome of the right knee is not manifested by x-ray evidence of arthritis, compensable limitation of flexion, compensable limitation of extension, lateral instability, or recurrent subluxation. 

2.  Patellofemoral syndrome of the left knee is not manifested by x-ray evidence of arthritis, compensable limitation of flexion, compensable limitation of extension, lateral instability, or recurrent subluxation.

3.  The Veteran does not have ankylosis of the left index finger.
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

3.  The criteria for an initial compensable evaluation for residuals of an injury to the left index finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a November 2006 letter, issued prior to the rating decision on appeal, VA provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, to include what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

In any event, the increased rating claims arise from the initial award of service connection for the disabilities at issue.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes private and VA medical records, and VA examination reports.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	I.  Patellofemoral syndrome 

When evaluating a loss of range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).

Leg flexion limited to 60 degrees warrants a noncompensable evaluation, and flexion limited to 45 degrees warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Leg limitation to30 degrees warrants a 20 percent evaluation.  Id.

Leg extension limited to 5 degrees warrants a 0 percent evaluation; extension limited to 10 degrees warrants a 10 percent evaluation; extension limited to 15 degrees warrants a 20 percent evaluation; extension limited to 20 degrees warrants a 30 percent evaluation; extension limited to 30 degrees warrants a 40 percent evaluation; and extension limited to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In a precedent opinion, VA General Counsel held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59,990 (2004).  The basis for the opinion is that the knee has separate planes of movement, each of which is potentially compensable.  Id.

Under the criteria for impairment of the knee, a 10 percent evaluation is assigned for slight recurrent subluxation or instability, a 20 percent evaluation is assigned for moderate recurrent subluxation or instability, and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against initial evaluations in excess of 10 percent for patellofemoral syndrome of the right and left knees.  The RO has assigned Diagnostic Code 5257 to each knee, which contemplates lateral instability or recurrent subluxation.  Neither of these symptoms have been shown in either knee.  In fact, the medical evidence of record establishes that the Veteran does not have instability of either knee.  See March 2007 and November 2009 VA examination reports.  Thus, the Board finds as fact that this Diagnostic Code is not appropriate for either knee.  

The appropriate Diagnostic Code for each knee is Diagnostic Code 5260, which contemplates limitation of flexion, as the Veteran's flexion in both knees is less than 140 degrees.  However, even considering the Veteran's service-connected bilateral knee under Diagnostic Code 5260, an evaluation in excess of 10 percent for each knee is not warranted.  Specifically, his limitation of flexion is not limited to 30 degrees, which is the limitation required for a 20 percent evaluation.  In March 2007, the right knee flexed to 120 degrees and the left knee flexed to 110 degrees.  In November 2009, the right knee flexed to 125 degrees and the left knee flexed to 120 degrees.  Such ranges of flexion would not warrant an evaluation in excess of 10 percent based upon limitation of flexion.

As to limitation of extension, the Veteran's extension has been full during the appeal period in that it has been 0 at the times of the March 2007 and November 2009 VA examinations.  Thus, the Veteran would not be entitled to a separate evaluation for limitation of extension of either knee.

The evidence during this period shows the Veteran does not have arthritis, and therefore the provisions of Diagnostic Codes 5003 and 5010 are not applicable.  In March 2007, x-rays of the knees were normal.  

The Board has considered the holding in DeLuca in determining that an initial evaluation in excess of 10 percent is not warranted.  In both the March 2007 and November 2009 VA examination reports, the examiner stated that there were no additional limitations following repetitive use times three.  In the November 2009 examination report, the examiner noted there were no flare-ups.  In a February 2009 private examination report, the examiner stated the Veteran had 5/5 strength in both lower extremities.

The Veteran has crepitus in the knees and has slight limitation of flexion, which symptoms the Board finds are contemplated in the 10 percent evaluations.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of each knee disability.  As noted above, there are no findings establishing the Veteran has more than slight limitation of flexion of either knee.  In sum, there is no basis on which an increased rating may be assigned for patellofemoral syndrome of the right knee or patellofemoral syndrome of the left knee.

	II.  Residuals of an injury to the left index finger 

A 10 percent evaluation may be assigned for favorable or unfavorable ankylosis of the index finger of the major or minor extremity.  NOTE:  Also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225.

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  

The record reflects the Veteran is right-handed.

The Veteran asserts a compensable evaluation is warranted for residuals of an injury to the left index finger.  He argues he uses a keyboard at work, and that repetitive use of the left index finger results in pain.  He also claims the reason he does not receive treatment for this finger is that he was told nothing could be done for his symptoms.  The evidence supporting his claim includes his statements and some of the medical findings of record.  When he was examined by VA in March 2007, the Veteran complained of pain and numbness of the left index finger.  Sensory loss at the tip of the finger was present.

VA outpatient treatment records disclose the Veteran had mild discomfort of the left index finger in May 2008.  At the time of an electromyogram the next month, the Veteran stated he had problems picking up things.  

On VA examination in November 2009, it was noted there was limitation of motion of the left index finger.  It was noted the Veteran could not "approximate the index finger to the other finger, and also proximal transverse crease of the palm, and between the thumb pad with the thumb attempting to oppose the finger."  He could not type or write with the left hand.  Pushing, pulling and twisting with the left index finger were painful.  

The evidence against the Veteran's claim includes the medical findings of record.  The March 2007 VA examination established ankylosis of the left index finger was not present.  The Veteran had normal dexterity, and there was no interference with other fingers.  It was noted there was no functional impact.  There was no additional limitation due to pain, fatigue, weakness or lack of endurance following repetitive use.  

The Veteran was most recently examined by VA for the left index finger in November 2009.  It was again stated that while there was limitation of motion, there was no ankylosis.  The movements were done without pain.  The Veteran was able to push, pull and twist.  He was not additionally limited by pain, fatigue, weakness or lack of endurance.  The examiner stated the Veteran was able to do simple grasping and fine manipulation.  

The examinations clearly demonstrate the Veteran does not have ankylosis of the left index finger.  There is no indication of limitation of motion of the other finger or that the left index finger results in interference with the overall function of the left hand.  

The Board concludes the medical findings of record are of greater probative value than the Veteran's allegations regarding the severity of the residuals of an injury to the left index finger.  As noted above, there are no findings establishing the Veteran has ankylosis.  In sum, there is no basis on which an increased rating may be assigned for residuals of an injury to the left index finger.


	III.  Other considerations

The Board has also considered whether the Veteran's service-connected disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

An initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee is denied.

An initial compensable evaluation for residuals of an injury to the left index finger is denied.


REMAND

The Veteran also asserts a higher rating should be assigned for lumbosacral strain.  VA outpatient treatment records disclose the Veteran was seen in a VA outpatient treatment clinic in September 2008 for physical therapy for low back pain.  It was indicated forward flexion was 50 percent of normal and extension was 25 percent of normal.  The Veteran was given a TENS unit.  

The Veteran was seen in a private facility in February 2009.  The examiner noted the Veteran was able to move easily around the examining room and the examining table.  On examination, the back was tender in the lower lumbar spine.  Forward flexion was to 30 degrees and extension was to 5 degrees.  

On VA examination in November 2009, forward flexion was to 75 degrees; extension was to 25 degrees; lateral flexion was to 30 degrees on the right and to 35 degrees on the left; and rotation was to 30 degrees on the right and to 35 degrees on the left.  There was painful motion and spasm of the lumbosacral spine.  

The Veteran was again seen in a VA outpatient treatment clinic in May 2009.  It was reported the Veteran had seen a private physician for his chronic low back pain.  He said medication had been prescribed, but felt it was not helping.  An examination showed there was full range of motion of the lumbar spine.  

The medical records reflect that the range of motion of the Veteran's lumbar spine has varied considerably.  The Board also points out the records from the Veteran's private physician have not been associated with the claims folder, and no attempt has been made, as yet, to procure these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his low back disability since his separation from service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, and which have not already been associated with the claims folder.  If records are sought but not obtained, the claims folder should contain documentation of the attempts made to obtain the records.

2.  Schedule an appropriate VA examination to determine the nature and extent of the orthopedic manifestations of his low back disability.  The examination report should include a range of motion study for the low back, and the examiner should ascertain whether the Veteran has had incapacitating episodes.  All necessary tests should be performed.  The claims folder should be made available to the examiner in conjunction with the examination.  Functional orthopedic impairments should be clearly set forth.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


